UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 3, 2014 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 8.01Other Events On January 3, 2013, Southern Missouri Bancorp, Inc. (“Southern Missouri”)("NASDAQ:SMBC”), acquired land located on the northeast corner of the intersection of Shelby Road and Oak Grove Road in Poplar Bluff, Missouri. The property has been acquired for thepurpose of constructing a new corporate headquarters, andis expected to include a full-service banking facility. The property was owned equally bythree parties includingSMBCS Investments, LLC and was purchased for $3.25 million.One of the members of SMBCS Investments, LLC is thespouse of the ChiefOperations Officer of Southern Missouri. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: January 7, 2014 By: /s/ Greg A. Steffens Greg A. Steffens President and Chief Executive Officer 3
